DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 02/03/2021 for application no. 15/439,072.
Claims 1 - 24 are currently pending. Claims 1, 11, and 21 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 02/03/2021. The claim amendments are entered. Presently, claims 1 – 24 are currently pending. Claims 1 – 24 have been amended. 
Applicant's current amendments and arguments filed 02/03/2021 with respect to claims 1 – 24 have overcome the 35 U.S.C. 103 rejection.



Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1 – 24 are allowable.
Regarding independent claims 1, 11, and 21:
Independent claim 1 is directed to A computer implemented method comprising: at a first computing device at a first local site of a plurality of local sites in communication with a central site comprising a second computing device that executes a central machine learning model: receiving a primary data input that is a first type of data relating to information and a secondary data input that is a second type of data relating to the information, wherein the primary data input and the secondary data input collectively comprise a data- label pair; analyzing the primary data input with a local machine learning model to generate a predicted output that predicts the information represented by the secondary data input; analyzing the predicted output in view of the secondary data input of the data- label pair to attempt to validate the information predicted by the predicted output to produce validated information,…; and determining, based on the analyzing of the predicted output in view of the secondary data input in the data-label pair…
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
…, wherein the validated information and the secondary data input provide two-factor authentication of the information…whether data associated with the data-label pair should be sent to the central site for use in training the central machine learning model to guide two-factor authentication at the plurality of local sites.
	
Independent claim 11 is directed to A computer implemented method, comprising: at a first computing device at a central site in communication with a plurality of local sites: receiving, from at least one of the plurality of the local sites, model parameters representing a trained local machine learning model for two-factor authentication of information executed at the at least one of the plurality of the local sites; using the model parameters, instantiating a copy of the trained local machine learning model at the central site; generating a plurality of synthesized data-label pairs from data provided by at least a random label generator using the copy of the trained local machine learning model,…	
None of the prior arts, either alone or in combination, teaches the limitations of claim 6, particularly:
…wherein the plurality of synthesized data-label pairs include a primary data input that is a first type of data relating to information and a secondary data input that is a second type of data relating to the information; and training a central machine learning model at the central site based on the plurality of synthesized data-label pairs to generate an updated central machine learning model to guide two-factor authentication at the plurality of local sites.

Independent claim 21 is directed to An apparatus at a first local site of a plurality of local sites each in communication with a central site comprising a computing device that executes a central machine learning model, the apparatus comprising a network interface unit; a memory; and one or more processors coupled to the network interface unit and to the memory, and configured to: receive a primary data input that is a first type of data relating to information and a secondary data input that is a second type of data relating to the information, wherein the primary data input and the secondary data input collectively comprise a data-label pair; analyze the information represented by the secondary data input; analyze the predicted output in view of the secondary data input of the data-label pair to attempt to validate the information predicted by the predicted output to produce validated information,… 5Application No.: 15/499,029
	None of the prior arts, either alone or in combination, teaches the limitations of claim 7, particularly:
… wherein the validated information and the secondary data input provide two-factor authentication of the information; and determine, based on analyzing the predicted output in view of the secondary data input in the data-label pair, whether data associated with the data-label pair should be sent to the central site for use in training the central machine learning model to guide two-factor authentication at the plurality of local sites.

The closest prior arts of record are the following:
Yang (US 20180375720) teaches the method of receiving data of a local model based on sensor readings wherein the global model is updated remote based on the local model and model devices in a plurality of different asset taxonomies. 
Karlov (US 20030065535) teaches a method of diagnosing disease from biological data wherein the diagnostics is predicted from a database of clinical test data using Bayesian probability estimation techniques. 
Igelnik (US 20070150424) teaches the method of a predictive global model for modeling a system of plurality of local models wherein the output of the global layer is the generalized outputs of the local models. 
Nakamura (US 20190050747) teaches the method of text log feature vector generation based on the text log feature vector and numerical log feature vector to generation a system state model. 
Eren (US 20110320767) teaches a method of dynamic batch strategy utilized in parallelization of online learning algorithms. 
Karg (US 20190354860) teaches a method of a processing unit implementing the artificial neural network whether the at least one test sample contains data relating to the at least one object based on the plurality of the positive samples and the first plurality of groups. 
Hepworth (US 20150213157) teaches a method for multi-user CAx editing of a model of a design object.
Jeni (EP 2672423) teaches a method of using a hierarchical deformable model fitting technique and implements a multi-step fitting approach.
Park (US 20180095140) teaches a method of determining a validity of a battery model which is a machine learning model which is trained to compute output based on input.
Thibaux (US 20080208526) teaches a method of identifying anomalies in time-series data wherein the dividing the time-series data into a plurality of collected data segments and then using a modeling technique to fit local models to the collected data segments.
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 11, and 21, which includes wherein the plurality of synthesized data-label pairs include a primary data input that is a first type of data relating to information and a secondary data input that is a second type of data relating to the information; and training a central machine learning 
Claims 2 – 10, 12 – 20, and 22 – 24 include the above-described allowable subject matter for being dependent on the independent Claims 1, 11, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125